JONES, J.
The defendant was charged by an information filed in the county court of Kiowa county with driving a motor vehicle on the public highway whil'e under the influence of intoxicating liquor, was tried, convicted, and pursuant to the verdict of the jury was sentenced to pay a fine of $30 and costs; and has appealed.'
The evidence of the state showed that the defendant about 10:30 p. m. drove a truck and semi-trailer into the rear of a car parked parallel to the curb in the town of Lone Wolf. The arresting officers testified that defendant was intoxicated. The defendant testified that his occupation was a truck driver and that he had been driving a truck for ten or twelve years and had never been arrested for any offense. He admitted that he had drunk some beer with some friends not long before the collision occurred but denied that he was intoxicated to any extent.
No brief has been filed on behalf of the defendant. Under the rules of this court, where the defendant failed to file a brief, we examine the record for fundamental error and if none is found the judgment is affirmed.
Finding no substantial error in the record, the judgment and sentence of the county court of Kiowa county is affirmed.
BRETT, P. J., and POWELL, J., concur.